Citation Nr: 1742011	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  Service treatment records are silent for mention of treatment concerning these conditions.  However, the Veteran has submitted lay statements indicating that he has experienced hearing-related symptoms since service and that these symptoms have worsened over time.  He has also provided extensive statements regarding his noise exposure in service.  Post-service August 2015 private audiologist records contain audiogram findings indicative of current hearing loss.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  The Board finds a VA examination is necessary.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hearing loss and tinnitus, if any.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's statements regarding his decreased hearing acuity.

The claims file and a copy of this remand must be made available to the examiner.  Upon review, the examiner should determine:

a)  Whether the Veteran has a bilateral hearing loss disability pursuant to VA regulations, and if so, whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's hearing loss was sustained during his active duty service, or resulted from the Veteran's established in-service acoustic trauma, or from any other injury or illness sustained during service.  In so doing, the examiner should specifically comment on the concept of a delayed onset hearing loss (i.e., does absence of pertinent complaints and normal audiometry at separation preclude a nexus between the current disability and exposure to noise trauma in service).  The examiner should also comment on the Veteran's lay statements indicating his hearing loss began during service and has worsened since then.

b)  Whether the Veteran has a tinnitus disability pursuant to VA regulations, and if so, whether it is at least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's tinnitus was sustained during his active duty service, or resulted from the Veteran's established in-service acoustic trauma, or from any other injury or illness sustained during service.  In so doing, the examiner should comment on the Veteran's lay statements indicating his hearing loss began during service and has worsened since then.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




